Citation Nr: 9906252	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1994.  

This matter originally arose from a January 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.  The veteran filed a timely appeal, and the 
case was referred to the Board of Veterans' Appeals (Board) 
for resolution.  In October 1996, the Board remanded the case 
back to the RO for additional development.  The RO completed 
the requested development with respect to the veteran's claim 
for service connection for a right eye disorder, and that 
issue is addressed below.  The issue of service connection 
for a left ankle disorder will be addressed in the Remand 
portion of this decision.  


FINDING OF FACT

There is no competent medical evidence of a present 
disability with respect to the veteran's claimed right eye 
disorder, and there is no competent medical evidence of a 
nexus or link between any currently diagnosed right eye 
disorder and the veteran's active service or the injury 
sustained to the right eye in 1978.  


CONCLUSION OF LAW

The veteran's claim for service connection for a right eye 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown throughout the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Veterans Appeals 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service, or during an applicable presumption 
period, and that the veteran still has such a condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, 10 Vet. App. at 498.  

The veteran's service medical records show that in May 1978, 
he had a metallic foreign body removed from his right eye, 
leaving a small scar on the cornea.  The treatment note 
indicates that the veteran's eye was healing well following 
removal of the metal fragment.  The veteran's service 
separation examination report was negative for any indication 
of residuals of the 1978 eye injury.  

In August 1995, the veteran underwent a VA rating examination 
in which he was found to have impaired vision of 20/40, which 
was corrected to 20/20.  The cornea was clear, and no defects 
with respect to the 1978 in-service injury were noted.  The 
veteran was diagnosed with myopia and presbyopia, but did not 
indicate whether this disorder was manifested in the right, 
left, or in both eyes.  

The veteran underwent an additional VA rating examination in 
August 1997.  The report of that examination shows that he 
did not manifest any residuals from the metallic foreign body 
removed from his right eye.  No scarring on the cornea was 
noted.  The veteran was diagnosed as having a refractive 
error, but this defect was not related to the injury he had 
sustained in 1978.  

The Board has evaluated the evidence as discussed above, and 
finds that the veteran has not submitted evidence of a well-
grounded claim for service connection for a right eye 
disorder.  The Board recognizes that the veteran injured his 
eye in 1978, and underwent treatment to remove a metallic 
foreign body from his right eye.  The Board also recognizes 
that he has been diagnosed with a refractive error in the 
right eye, but notes that this disorder is not shown to have 
been the result of the injury he sustained in 1978, from 
which his claim arose.  Under applicable regulations, 
refractive errors are considered a developmental defect, and 
not disabilities under the law.  See 38 C.F.R. §§ 3.303(c), 
4.9 (1998).  

In any event, the report of the August 1997 rating 
examination shows that the veteran had no residuals from the 
foreign body that was removed from his right eye, and also 
shows that he did not have any scarring at that time.  In 
short, the evidence fails to disclose that the veteran has a 
present disability resulting from his in-service injury of 
1978.  Absent such a showing, his claim is not well grounded.  

Further, statements by the veteran that he currently suffers 
from residuals of the 1978 eye injury do not constitute 
medical evidence.  As a layperson, lacking in medical 
training and expertise, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses and opinions as to medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the Board finds that the veteran's claim for 
service connection for a right eye disorder is not well 
grounded, and must be denied on that basis.  

The Board recognizes that this matter is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, when 
an RO does not specifically address the question whether a 
claim is well grounded, but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for a 
right eye disorder.  The Board has not been made aware of any 
additional evidence which is available which could serve to 
well ground the veteran's claim.  As the duty to assist is 
not triggered here by a well-grounded claim, the Board finds 
that the VA has no obligation to further develop the 
veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to file a well-grounded 
claim for service connection for a right eye disorder.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a right eye disorder is denied.  


REMAND

Shortly after his discharge from service, the veteran filed a 
claim for service connection for a left ankle disorder.  He 
contends, in substance, that continued running in formation 
during mandatory physical training in service resulted in 
problems with his left ankle.  A review of the record shows 
that the veteran was treated in service in August 1981 for 
complaints of having twisted his ankle.  He was shown to have 
had soft tissue swelling, but no fractures were noted.  At 
that time, the veteran was diagnosed as having a left ankle 
strain.  

The claim was initially referred to the Board for resolution, 
and in October 1996, the case was remanded back to the RO for 
additional development.  With respect to the veteran's left 
ankle, the RO was directed to schedule the veteran for a VA 
rating examination to "ascertain the nature, severity, and 
manifestations of any left ankle disorder which may be 
present."  In addition, the examiner was requested to review 
the veteran's service medical records and offer comments and 
an opinion as to whether the veteran had any current left 
ankle disorder which was causally or etiologically related to 
any complaints treated during service.  

Pursuant to the Board's request, the veteran underwent a VA 
rating examination in August 1997.  The report of that 
examination shows that on physical examination, the veteran 
was not shown to have any decreased range of motion in his 
left ankle and that no other abnormality was shown.  The 
examiner concluded with a diagnosis of a "normal left ankle 
examination."  However, the X-ray reports show degenerative 
changes noted in the left ankle joint, particularly between 
the tibial malleolus and the talus, with suggestion of fusion 
between the tibia and the talus at that site.  

It is not clear from the examination report whether the 
examiner had the opportunity to review the X-ray report prior 
to rendering his diagnosis, and the Board finds that in order 
to adjudicate his claim properly, further development is 
necessary.  The RO should refer the veteran's claims file 
back to the examiner who had conducted the August 1997 rating 
examination.  The examiner should offer an opinion as to the 
nature of the degenerative changes noted in the August 1997 
X-ray report, and should offer an opinion as to whether it is 
at least as likely as not that the referenced degenerative 
changes with a suggestion of fusion were caused by the 
veteran's August 1981 left ankle injury, or by any other 
incident of his active service.  Following completion of this 
development, and after taking all appropriate measures to 
ensure compliance with the Board's directives, the RO should 
readjudicate the veteran's claim for service connection for a 
left ankle disorder.  

Therefore, in light of the following, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of medical treatment pertaining 
to the veteran's claimed left ankle 
disorder from private and VA medical 
facilities since the date of the last 
request for such information.  

2.  The RO should refer the veteran's 
claims file to the examiner who had 
conducted the August 1997 rating 
examination, if possible, in order to 
assess the nature of the degenerative 
changes noted in the ankle joint with a 
suggestion of fusion between the tibia 
and talus at that site, as noted in the 
August 1997 X-ray report.  Specifically, 
the examiner is requested to express a 
written opinion as to whether it is at 
least as likely as not that the 
degenerative changes noted in the X-ray 
report were caused by the August 1981 
left ankle injury, or by any other 
incident of the veteran's active service.  
If no causal relationship is found, the 
examiner should so state.  The examiner's 
report should include a complete 
rationale for all opinions expressed. 

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should adjudicate the issue of service 
connection for a left ankle disorder.  In 
making its determination, the RO should 
review all of the relevant evidence in 
the claims file, including any medical 
evidence recently obtained pursuant to 
this REMAND.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case to the Board for further action.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

